14‐97‐bk(L)  
In re: Bernard L. Madoff Investment Securities LLC 


                                          In the
             United States Court of Appeals
                           For the Second Circuit
                                   
                         August Term, 2014 
  Nos. 14‐97‐bk(L), 14‐509‐bk(con), 14‐510‐bk(con), 14‐511‐bk(con),  
                           14‐512‐bk(con) 

         IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 
                                    

              SECURITIES INVESTOR PROTECTION CORPORATION, 
                             Plaintiff‐Appellee, 

                                              v. 

  2427 PARENT CORPORATION ET AL., ESTATE OF DORIS M. PEARLMAN 
   (IRA), HAROLD J. HEIN ET AL., LILLIAN BERMAN GOLDFARB ET AL., 
    MBE PREFERRED LIMITED PARTNERSHIP ET AL., HHI INVESTMENT 
  TRUST #2, MELVYN I. WEISS AND BARBARA J. WEISS ET AL., MICHAEL 
           MOST, THE KOSTIN CO., MARSHA PESHKIN ET AL., 
                        Claimants‐Appellants, 

                                   IRVING H. PICARD, 
                                    Trustee‐Appellee. 
                                             

             Appeal from the United States Bankruptcy Court 
                 for the Southern District of New York. 
                No. 08‐1789 ― Burton R. Lifland, Judge. 
      IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

                                    
                       
                       ARGUED: OCTOBER 14, 2014 
                      DECIDED: FEBRUARY 20, 2015 
                                     
                                     
       Before: STRAUB, WESLEY, and LIVINGSTON, Circuit Judges. 
                                     
       Appeal from an order of the United States Bankruptcy Court 
for the Southern District of New York (Burton R. Lifland, Judge), 
approving the calculation of “net equity” claims under the Securities 
Investor Protection Act without an adjustment for inflation or 
interest and overruling claimant objections.  We hold that the 
Securities Investor Protection Act does not permit an inflation or 
interest adjustment to “net equity” claims for customer property.  
Accordingly, we AFFIRM. 
                                     
                                     
                    P. GREGORY SCHWED, (Walter H. Curchack, Daniel 
                    B. Besikof, Michael Barnett, on the brief), Loeb & 
                    Loeb LLP, New York, NY, for Claimants‐Appellants 
                    MBE Preferred Limited Partnership et al. 

                   RICHARD A. KIRBY, (Laura K. Clinton, Scott P. 
                   Lindsay, on the brief), K&L Gates LLP, 
                   Washington, DC, for Claimant‐Appellant Estate of 
                   Doris M. Pearlman (IRA). 

                   PAULA J. WARMUTH, Stim & Warmuth, P.C., 
                   Farmingville, NY, for Claimant‐Appellant Michael 
                   Most. 




                                 ‐2‐ 
IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

          Matthew Gluck, Matthew A. Kupillas, Jennifer 
          Young, Milberg LLP, New York, NY, Parvin 
          Aminolroaya, Seeger Weiss LLP, New York, NY, 
          for Claimants‐Appellants 2427 Parent Corporation et 
          al. 

          Parvin Aminolroaya, Seeger Weiss LLP, New 
          York, NY, for Claimants‐Appellants Melvyn I. Weiss 
          and Barbara J. Weiss et al. 

          Carole Neville, Dentons US LLP, New York, NY, 
          for Claimants‐Appellants Harold J. Hein et al. 

          Philip Bentley, Elise S. Frejka, Kramer Levin 
          Naftalis & Frankel LLP, New York, NY, for 
          Claimants‐Appellants Lillian Berman Goldfarb et al. 

          Marcy Ressler Harris, Jennifer M. Opheim, Mark 
          D. Richardson, Schulte Roth & Zabel LLP, New 
          York, NY, for Claimant‐Appellant HHI Investment 
          Trust #2. 

          Bernard J. Garbutt III, Morgan, Lewis & Bockius 
          LLP, New York, NY, for Claimant‐Appellant The 
          Kostin Co. 

          Helen Davis Chaitman, Peter W. Smith, Julie 
          Gorchkova, Becker & Poliakoff, LLP, New York, 
          NY, for Claimants‐Appellants Marsha Peshkin et al. 

          JOSEPHINE WANG, General Counsel, (Kevin H. 
          Bell, Senior Associate General Counsel for 
          Dispute Resolution, Christopher H. Larosa, 
          Senior Associate General Counsel ‐ Litigation, 
          Lauren T. Attard, Assistant General Counsel, on 

                         ‐3‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

                   the brief), Securities Investor Protection 
                   Corporation, Washington, DC, for Plaintiff‐
                   Appellee Securities Investor Protection Corporation. 

                   SEANNA R. BROWN, (David J. Sheehan, Jorian L. 
                   Rose, Amy Elizabeth Vanderwal, on the brief), 
                   Baker & Hostetler LLP, New York, NY, for 
                   Plaintiff‐Appellee Irving H. Picard, as Trustee for the 
                   Substantively Consolidated SIPA Liquidation of 
                   Bernard L. Madoff Investment Securities LLC and the 
                   Estate of Bernard L. Madoff. 

                                     

STRAUB, Circuit Judge: 

      The issue presented in this appeal is whether the Securities 

Investor Protection Act, 15 U.S.C. § 78aaa, et seq. (“SIPA” or “the 

Act”), permits an inflation or interest adjustment to “net equity” 

claims for customer property.  We hold that it does not. 

      Claimants‐Appellants (“Claimants”) are former investors of 

Bernard L. Madoff Investment Securities LLC (“BLMIS”).  Trustee‐

Appellee Irving H. Picard (“Trustee”) was appointed, pursuant to 

SIPA, as trustee for the liquidation of BLMIS. 




                                   ‐4‐ 
      IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

      SIPA prioritizes the distribution of customer property in a 

broker‐dealer liquidation.  The Act creates a fund of customer 

property for priority distribution exclusively among a failed broker‐

dealer’s customers, and customers share in the fund proportionally, 

according to each customer’s “net equity.”  

      Because Madoff’s fraud lasted at least three decades, 

Claimants ask that the Trustee adjust their proportional share of 

customer property to reflect inflation; one Claimant also asks for an 

interest adjustment, to reflect the time‐value of money.  We agree 

with the Trustee and the Bankruptcy Court, however, that SIPA 

does not permit an inflation or interest adjustment to net equity 

claims.  Accordingly, we affirm the order of the United States 

Bankruptcy Court for the Southern District of New York (Burton R. 

Lifland, Judge), approving the Trustee’s unadjusted net equity 

calculation and overruling Claimants’ objections.   




                                  ‐5‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

                            BACKGROUND 

       We described Bernard Madoff’s fraud in a previous appeal in 

this case.  See In re Bernard L. Madoff Inv. Sec. LLC, 654 F.3d 229, 231–

33 (2d Cir. 2011) (“Net Equity Decision”), cert. dismissed, 132 S. Ct. 

2712, cert. denied, 133 S. Ct. 24, and 133 S. Ct. 25 (2012).  Briefly stated, 

although Claimants gave money to Madoff for investment, Madoff 

never invested the customer funds.  Id. at 231.  To conceal his 

complete lack of trading activity on behalf of his investors, Madoff 

created fictitious paper account statements and trading records.  Id.  

The customer account statements listed purported securities 

transactions, but they did not reflect any actual trading or holdings 

of securities by Madoff on behalf of the customer.  Id. at 231–32.  

Madoff instead funded customer withdrawals with the principal 

investments of new and existing customers.  Id. at 232.  The only 

accurate entries in Madoff’s customer statements were those that 

reflected the customers’ cash deposits and withdrawals.  Id.  




                                     ‐6‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

      After the collapse of BLMIS, the Trustee was appointed 

pursuant to SIPA.  Id. at 233.  SIPA was enacted in 1970 as a response 

to “a rash of failures among securities broker‐dealers” that caused 

significant losses to customers whose assets “were unrecoverable or 

became tied up in the broker‐dealers’ bankruptcy proceedings.”  In 

re New Times Sec. Servs., Inc., 371 F.3d 68, 84 (2d Cir. 2004) (internal 

quotation marks omitted) (“New Times I”).  The Act creates 

procedures for liquidating failed broker‐dealers and provides their 

customers special protections.  Net Equity Decision, 654 F.3d at 233.   

      SIPA is designed to return customer property to customers.  

See 1 Collier on Bankruptcy ¶ 12.01 (Alan N. Resnick & Henry J. 

Sommer eds., 16th ed. 2014) (noting that the return of customer 

property is SIPA’s “fundamental premise”).  In a SIPA liquidation, a 

fund of customer property, separate from the broker‐dealer’s 

general estate, is established for priority distribution exclusively 

among customers.  Net Equity Decision, 654 F.3d at 233.  Customer 




                                    ‐7‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

property consists of “cash and securities … received, acquired, or 

held” by the broker‐dealer “for the securities accounts” of 

customers, except securities registered in the names of individual 

customers.  15 U.S.C. § 78lll(4). 

       Customers of the broker‐dealer “share ratably in” the fund of 

“customer property on the basis and to the extent of their respective 

net equities.”  Id. § 78fff‐2(c)(1)(B).  The larger the customer’s net 

equity, the greater the customer’s share of the fund of customer 

property.  1 Collier, supra, ¶ 12.14.  SIPA defines net equity, in 

relevant part, as:  

              [T]he  dollar  amount  of  the  account  or 
              accounts  of  a  customer,  to  be  determined 
              by  …  calculating  the  sum  which  would 
              have  been  owed  by  the  debtor  to  such 
              customer  if  the  debtor  had  liquidated,  by 
              sale  or  purchase  on  the  filing  date  …  all 
              securities  positions  of  such  customer  … 
              minus  …  any  indebtedness  of  such 
              customer to the debtor on the filing date ….   

15 U.S.C. § 78lll(11).  Payments to customers based on net equity are 

made insofar as the amount owed to the customer is “ascertainable 

                                     ‐8‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

from the books and records of the debtor or [is] otherwise 

established to the satisfaction of the trustee.”  Id. § 78fff‐2(b); see also 

Net Equity Decision, 654 F.3d at 237. 

       SIPA guarantees customers a minimum amount of recovery.  

When a customer’s ratable share of the recovered customer property 

is insufficient to satisfy his or her net equity claim, the customer’s 

claim can be supplemented by the Securities Investor Protection 

Corporation (“SIPC”), which was created by SIPA and administers a 

fund capitalized by the brokerage community.  See 15 U.S.C. 

§§ 78ccc, 78ddd.  The SIPC advances to the SIPA trustee up to 

$500,000 per customer, see id. § 78fff‐3(a), except that the advance for 

a customer’s “claim for cash” cannot exceed $250,000, see 

id. §§ 78fff‐3(a)(1), (d).  To the extent that “customer property and 

SIPC advances” are insufficient to satisfy a customer’s full net equity 

claim, the customer is “entitled … to participate in the general 

estate” as an unsecured creditor.  Id. § 78fff‐2(c)(1). 




                                     ‐9‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

      In the Net Equity Decision, we held that Madoff’s investors are 

“customers” with “claims for securities” under SIPA.  654 F.3d at 

236.  We also addressed how net equity should be calculated in this 

case, given that SIPA’s definition of net equity references “securities 

positions” but Madoff never invested customer funds.  We rejected 

the argument of various customers that their claims should be based 

on the amounts listed in their last BLMIS account statement.  Id.  We 

observed that reliance on Madoff’s false statements to determine net 

equity “would have the absurd effect of treating fictitious and 

arbitrarily assigned paper profits as real and would give legal effect 

to Madoff’s machinations.”  Id. at 235.  Instead, we upheld as a 

matter of law the Trustee’s determination that net equity should be 

calculated by the amount that a customer deposited into his or her 

BLMIS account, less any amount that he or she withdrew from the 

account.  Id. at 233, 236–42 & 238 n.7.  We declined to address, 

however, whether the calculation of net equity should be adjusted to 




                                  ‐10‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

account for inflation or interest, because the Bankruptcy Court had 

not yet addressed the issue.  Id. at 235 n.6. 

      Afterward, the Trustee and the SIPC argued to the Bankruptcy 

Court that SIPA does not permit adjustments for inflation or interest 

to customers’ net equity claims.  Various claimants objected, some 

seeking just an inflation adjustment, others an interest adjustment.  

The Securities and Exchange Commission (“SEC”), which has 

“plenary authority to supervise the SIPC,” SIPC v. Barbour, 421 U.S. 

412, 417 (1975) (internal quotation marks omitted), disagreed with 

the Trustee and the SIPC and contended that net equity could be 

adjusted to account for inflation.  The SEC argued before the 

Bankruptcy Court that adjusting for inflation would be “an accurate 

way to calculate customer net equity under the narrow set of factual 

circumstances presented here,” although it acknowledged that “the 

decision to make such an adjustment must rest on the Court’s 

consideration of the costs and benefits of doing so.”  SEC Mem. of 




                                   ‐11‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

Law at 4, SIPC v. Bernard L. Madoff Inv. Sec. LLC, 08‐01789‐smb 

(Bankr. S.D.N.Y. Dec. 10, 2012), ECF No. 5142.  However, in a 

colloquy with the Bankruptcy Court, the SEC’s lawyer, when asked 

what kind of deference he sought, stated that the SEC was “actually 

not asking for deference.”   

      The Bankruptcy Court upheld the Trustee’s determination 

that no adjustment for inflation or interest could be made under 

SIPA.  The court ruled that, as a matter of law, SIPA did not permit a 

time‐based adjustment to net equity.  It then certified an immediate 

appeal of its decision pursuant to 28 U.S.C. § 158(d)(2).  We granted 

the petition for direct appeal.   

                             DISCUSSION 

      We review de novo the legal conclusions of the Bankruptcy 

Court, including its interpretation of SIPA.  Net Equity Decision, 654 

F.3d at 234.  Claimants contend that the Bankruptcy Court erred in 

concluding that SIPA does not allow an inflation adjustment to net 

equity claims for customer property.  They also assert that the SEC’s 

                                     ‐12‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

support for an inflation adjustment is entitled to Skidmore deference.  

We disagree. 

I.    An Inflation Adjustment to Customer Net Equity Claims Is 
      Impermissible Under SIPA 

      According to Claimants, without an inflation adjustment, the 

claims of Madoff’s earlier investors are unfairly undervalued when 

compared to the claims of Madoff’s later investors.  Although SIPA’s 

text does not provide for an inflation adjustment to net equity, 

Claimants urge us to construe SIPA to permit trustee discretion to 

make such an adjustment.  But we conclude that an inflation 

adjustment to net equity is not permissible under SIPA.  An inflation 

adjustment goes beyond the scope of SIPA’s intended protections 

and is inconsistent with SIPA’s statutory framework. 

      SIPA does not address the possibility of an inflation 

adjustment to net equity.  The Act’s definition of net equity makes 

no mention of inflation, see 15 U.S.C. § 78lll(11), whereas other, albeit 

unrelated, portions of SIPA do, see, e.g., id. § 78fff‐3(e) (providing 



                                   ‐13‐ 
        IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

procedures for the SIPC to periodically “determine whether an 

inflation adjustment to the standard maximum cash advancement 

amount is appropriate”).  And although SIPA instructs that 

customer securities are valued, for purposes of calculating net 

equity, as though they were liquidated “on the filing date,” 

id. §§ 78lll(11)(A), (B), this does not indicate that cash deposited but 

never invested is to be adjusted for inflation.1   

       SIPA’s silence is unsurprising.  In a typical broker‐dealer 

failure, an inflation adjustment to net equity would be nonsensical; 

where securities are actually purchased for a broker‐dealer’s 

customers, the securities have values that already incorporate 

economic circumstances such as inflation.  SIPA’s supposed purpose 
                                              
1 The “filing date” is typically the date that the SIPC brings an application in 

court for a protective decree because the broker‐dealer’s customers need SIPA 
protection.  See 15 U.S.C. §§ 78eee(a)(3), 78lll(7).  The term is used throughout 
SIPA, e.g., id. § 78fff(c) (determination of customer status); id. § 78fff‐2(d) 
(trustee’s purchase of securities to replace customer securities); id. § 78lll(3) 
(defining “customer name securities”), and it facilitates the return to customers 
of their investments as they were just before liquidation.  Here, Claimants’ net 
equities are valued as of the “filing date” by incorporating prior deposits and 
withdrawals. 



                                        ‐14‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

was to remedy broker‐dealer insolvencies—not necessarily broker‐

dealer fraud.  See H.R. Rep. No. 91‐1613, at 1 (1970), reprinted in 1970 

U.S.C.C.A.N. 5254, 5255 (“The primary purpose of [SIPA] is to 

provide protection for investors if the broker‐dealer with whom they 

are doing business encounters financial troubles.”).  Hence, as we 

noted in the Net Equity Decision, SIPA does not specify how net 

equity should be calculated in a case like this, in which a dishonest 

broker failed to invest customer funds.  654 F.3d at 237–38.  We 

determined that “the statutory language does not prescribe a single 

means of calculating ‘net equity’ that applies in the myriad 

circumstances that may arise in a SIPA liquidation,” and “[d]iffering 

fact patterns will inevitably call for differing approaches to 

ascertaining the fairest method for approximating ‘net equity.’”  Id. 

at 235. 

       The flexibility espoused in the Net Equity Decision, though, has 

no relevance to this case.  The Net Equity Decision stated “no view” 




                                  ‐15‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

on whether the Trustee’s method for calculating net equity “should 

be adjusted to account for inflation or interest.”  Id. at 235 n.6.  

Although we suggested, in dicta, that a SIPA trustee should 

“exercise some discretion” in selecting “a method to calculate ‘net 

equity,’” and a reviewing court should “accord a degree of 

deference” to the method chosen, id. at 238 n.7, that standard is 

inapplicable here:  We conclude that SIPA’s scheme disallows an 

inflation adjustment as a matter of law. 

      As we emphasized previously, SIPA is intended to expedite 

the return of customer property.  Id. at 240.  Without SIPA, customer 

funds and securities held by a failed brokerage could become 

“depleted or enmeshed in bankruptcy proceedings.”  See SEC v. 

SIPC, 758 F.3d 357, 362–63 (D.C. Cir. 2014).  SIPA “addresses that 

issue by protecting the custody function of brokers.”  Id.; see also 

1 Collier, supra, ¶ 12.01 (explaining that SIPA protects investors 

against losses “resulting from the failure of an insolvent or 




                                   ‐16‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

otherwise failed broker‐dealer to properly perform its role as the 

custodian of customer cash and securities”).  Net equity claims are 

thus linked directly to the customer property held by a broker‐

dealer; SIPA instructs a trustee to process claims to the extent that 

they are ascertainable from the broker‐dealer’s books and records or 

otherwise established to the trustee’s satisfaction.  See 15 U.S.C. 

§ 78fff‐2(b).  BLMIS’s books and records reflected only funds 

deposited and withdrawn, without any time‐based adjustment, see 

Brief for Trustee‐Appellee at 7, 23, and these deposits, less 

withdrawals, constitute customer property in this case, see Net Equity 

Decision, 654 F.3d at 240; 15 U.S.C. § 78lll(4) (defining “customer 

property,” in relevant part, as “cash and securities … received, 

acquired, or held” by the broker‐dealer “for the securities accounts” 

of customers). 

      Although SIPA defends investors from a broker‐dealer’s 

failure to perform its custodial role over customer property, it does 




                                  ‐17‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

not otherwise shield investors from loss.  Instead, the Act merely 

restores investors to what their position would have been in the 

absence of liquidation.  We have noted that SIPA’s scheme “assumes 

that a customer—as an investor in securities—wishes to retain his 

investments despite the liquidation of the broker; the statute thus 

works to expose the customer to the same risks and rewards that 

would be enjoyed had there been no liquidation.”  In re New Times 

Sec. Servs., Inc., 463 F.3d 125, 128 (2d Cir. 2006) (“New Times II”) 

(internal quotation marks omitted).  Hence, SIPA instructs a trustee, 

in many circumstances, to provide customers with securities in kind 

instead of a cash equivalent.  See 15 U.S.C. §§ 78fff‐1(b)(1), 78fff‐

2(b)(2); see also id. § 78fff‐2(d) (providing that the trustee “shall, to 

the extent that securities can be purchased in a fair and orderly 

market, purchase securities as necessary for the delivery of securities 

to customers in satisfaction of their claims for net equities”). 




                                    ‐18‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

      SIPA likewise provides customers with no compensation for 

the lost use of their securities or cash while liquidation is pending.  

Customer securities, whether returned in kind or as a cash 

equivalent, are valued as of the filing date, regardless of any 

subsequent fluctuations in value.  See 15 U.S.C. §§ 78fff‐2(b), (c)(1).  

This may harm an investor if the securities fall in value, but 

avoidance of loss beyond restoration of the pre‐failure status quo is 

not SIPA’s goal.  See 6 Collier, supra, ¶ 741.06 (“[I]n a SIPA 

liquidation, customers are at risk for market loss.”).  Although the 

securities and cash have opportunity costs that are denied to the 

investor during liquidation, and although the cash similarly may 

have lost purchasing power in an inflationary economy, SIPA 

returns to the customer the nominal pre‐liquidation balance.  Cf. 

SIPC v. Ambassador Church Fin./Dev. Grp., Inc., 788 F.2d 1208, 1210–12 

(6th Cir.) (denying claims brought to recover post‐bankruptcy 

petition interest for the “seven and one‐half year period that the 




                                   ‐19‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

SIPC had delayed in paying” investors’ claims, in part because “the 

definition of ‘net equity’ does not include interest”), cert. denied, 479 

U.S. 850 (1986). 

      Claimants assert that adjusting net equity claims for inflation 

is the fairest method of determining net equity.  Yet, we have 

explained that “SIPA was not designed to provide full protection to 

all victims of a brokerage collapse,” and “arguments based solely on 

the equities are not, standing alone, persuasive.”  SEC v. Packer, 

Wilbur & Co., 498 F.2d 978, 983 (2d Cir. 1974).  Contrary to 

Claimants’ assertion, moreover, an unadjusted distribution of 

customer property is not unjust.  In fact, we recently found no abuse 

of discretion in a district court’s approval, over objection, of a 

receiver’s distribution plan to the victims of a Ponzi scheme that 

lasted thirteen years, even though the distribution provided no 

adjustment for inflation.  See Commodity Futures Trading Commʹn v. 

Walsh, 712 F.3d 735, 738–39, 754–55 (2d Cir. 2013); cf. also New Times 




                                   ‐20‐ 
            IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

I, 371 F.3d at 88 (agreeing that net equity was “properly calculated 

as the amount of money” initially placed with the Ponzi scheme 

brokerage, without noting the possibility of an inflation adjustment). 

           Because it is doubtful that the full amount of customer 

property will be recovered in this case,2 each dollar allocated to 

earlier investors in recognition of inflation reduces the amount of 

principal recovered by later investors.  Even if all customer property 

were miraculously recovered, it would be insufficient to satisfy 

customer claims to the extent such claims were increased to reflect 

inflation.  An inflation adjustment to net equity claims could allow 

some customers to obtain, in effect, a protection from inflation for 
                                              
2 The Trustee has stated that he is unlikely to recover the full amount of lost 

customer money.  See U.S. Gov’t Accountability Office, GAO‐12‐991, Securities 
Investor Protection Corporation: Customer Outcomes in the Madoff Liquidation 
Proceeding 6 (2012).  Almost $20 billion in principal was lost in Madoff’s scheme, 
approximately $17.5 billion of which was lost by those who have filed claims 
with the Trustee.  See Trustee’s Twelfth Interim Report for the Period Ending 
September 30, 2014, at 1 n.3, SIPC v. Bernard L. Madoff Inv. Sec. LLC, 08‐01789‐smb 
(Bankr. S.D.N.Y. Oct. 27, 2014), ECF No. 8276.  As of late 2014, the Trustee had 
recovered roughly $10 billion.  See id. at 1; see also 
http://www.madofftrustee.com.  At oral argument in this appeal, the SIPC also 
predicted a shortfall in the amount of customer property recovered. 



                                                 ‐21‐ 
            IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

which they never bargained, in contravention of the text and 

purpose of SIPA, and at the expense of customers who have not yet 

recovered the property they placed in Madoff’s hands.3 

           The purpose of determining net equity under SIPA is to 

facilitate the proportional distribution of customer property actually 

held by the broker, not to restore to customers the value of the 

property that they originally invested.  We thus previously 

concluded that in this case net equity could not be based on fictitious 

customer statements but instead should be determined based on 

customers’ actual deposits and withdrawals.  See Net Equity Decision, 

654 F.3d at 235.  These deposits, net withdrawals, constitute 




                                              
3 An adjustment to reflect deflation in the economy—rather than inflation—

would also be inconsistent with SIPA’s scheme.  A deflation adjustment would 
prevent customers from obtaining priority return of the full amount of their 
customer property.     



                                                 ‐22‐ 
            IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

customer property here.  Under SIPA, Claimants’ net equity claims 

cannot be adjusted to reflect inflation.4 

II.        The SEC’s View is Not Entitled to Deference  

           In reaching this decision, no deference is owed to the SEC’s 

view.  The SEC submitted a brief and participated in oral argument 

before the Bankruptcy Court in support of the position that SIPA 

permits adjustments for inflation to net equity claims.5  At the 

hearing on this issue before the Bankruptcy Court, however, the SEC 

stated that it was “not claiming Chevron deference.”6  The SEC even 


                                              
4 To be clear, our holding is limited to a post‐liquidation adjustment of 

customers’ net equity calculations.  Obviously, if a customer’s pre‐liquidation 
account contained earnings from holdings that awarded interest or were 
protected against inflation, for instance, the customer’s claim for net equity 
would include those earnings, because they “would have been owed by the 
debtor to such customer if the debtor had liquidated … all securities positions of 
such customer.”  15 U.S.C. § 78lll(11). 
5 During an appearance before the House of Representatives Subcommittee on 

Capital Markets in 2009, the SEC’s Deputy Solicitor similarly contended that 
distributions to Madoff’s investors should reflect inflation.  See Statement of 
Michael A. Conley, Madoff Ponzi Scheme, Capital Markets, Ins. & Gov’t Sponsored 
Enters., House Fin. Servs., 2009 WL 4647561 (Dec. 9, 2009). 
6 “Chevron deference is given to an administrative implementation of a statute 

when it appears that Congress delegated authority to the agency generally to 
 

                                                 ‐23‐ 
            IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

said more generally that it was “not asking for deference here,” but 

that, “[i]f [it] were asking for deference … it would be Skidmore 

deference.”  The SEC has not filed a brief in this appeal, even though 

SIPA provides that the SEC “may, on its own motion, file notice of 

its appearance in any proceeding under this chapter and may 

thereafter participate as a party.”  15 U.S.C. § 78eee(c).  Claimants 

nonetheless contend that the SEC’s position warrants Skidmore 

deference.   

           In Skidmore v. Swift & Co., 323 U.S. 134 (1944), the Supreme 

Court held that “an agency’s interpretation may merit some 

deference whatever its form, given the ‘specialized experience and 

broader investigations and information’ available to the agency, and 

given the value of uniformity in its administrative and judicial 


                                                                                                                            
make rules carrying the force of law, and that the agency interpretation claiming 
deference was promulgated in the exercise of that authority.”  Barrows v. Burwell, 
No. 13‐4179, __ F.3d __, 2015 WL 264727, at *1 n.6 (2d Cir. Jan. 22, 2015) (internal 
quotation marks omitted); see Chevron, U.S.A., Inc. v. Natural Res. Def. Council, 
Inc., 467 U.S. 837 (1984). 



                                                          ‐24‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

understandings of what a national law requires.”  United States v. 

Mead Corp., 533 U.S. 218, 234 (2001) (internal citation omitted) 

(quoting Skidmore, 323 U.S. at 139).  Skidmore deference is a “more 

limited standard of deference” than Chevron deference.  New Times I, 

371 F.3d at 83.  An agency’s interpretations “are ‘entitled to respect’” 

under Skidmore, “but only to the extent that those interpretations 

have the ‘power to persuade.’”  Christensen v. Harris Cnty., 529 U.S. 

576, 587 (2000) (quoting Skidmore, 323 U.S. at 140).  In determining 

whether to defer to an agency’s interpretation under Skidmore, we 

consider “the agency’s expertise, the care it took in reaching its 

conclusions, the formality with which it promulgates its 

interpretations, the consistency of its views over time, and the 

ultimate persuasiveness of its arguments.”  New Times I, 371 F.3d at 

83 (internal quotation marks omitted). 

      These factors do not support deference to the SEC’s 

interpretation.  The position that the SEC took before the Bankruptcy 




                                  ‐25‐ 
        IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

Court in this case is novel, inconsistent with its positions in other 

cases, and ultimately unpersuasive.  Cf. SEC v. SIPC, 872 F. Supp. 2d 

1, 10 (D.D.C. 2012) (holding that the SEC’s view on a distinct issue of 

SIPA interpretation was entitled “to little, if any, deference” where it 

contradicted the SEC’s longstanding view), aff’d, 758 F.3d 357 (D.C. 

Cir. 2014).   

       The SIPC explains that, in more than three hundred SIPA 

liquidations prior to this one, the SEC has not once suggested that 

the amount of customer claims subject to satisfaction with cash 

should be adjusted to reflect inflation.  See Brief for Plaintiff‐

Appellee SIPC at 43.  In this case, the SEC asserted that adjusting 

claims for inflation would provide the most accurate valuation, yet it 

recently opposed an inflation adjustment in a different long‐lasting 

Ponzi scheme.  See Walsh, 712 F.3d at 744.  In Walsh, which addressed 

a court‐appointed receiver’s proposed distribution, the SEC argued 

that an unadjusted distribution was “the best and most fair 




                                   ‐26‐ 
            IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

approach” under the circumstances, “because it yields a substantial 

recovery for all investors.”  Id. (quoting the SEC’s joint 

recommendation with the Commodity Futures Trading 

Commission).  Although the SEC’s position in Walsh noted that an 

inflation adjustment might be “appropriate in certain instances,” id., 

the reason stated for eschewing an adjustment in Walsh was the lack 

of assets to fully satisfy each investor’s claim, see id., which is 

expected to be the case here as well.7  Nor do we ultimately find the 

SEC’s brief before the Bankruptcy Court to be convincing.  It echoes 

Claimants’ contentions that we reject here. 




                                              
7 In oral argument before the Bankruptcy Court, the SEC admitted the 

incongruence of its stance in Walsh and its contentions to the Bankruptcy Court.  
See Transcript of Sept. 10, 2013, Hearing at 25, SIPC v. Bernard L. Madoff Inv. Sec. 
LLC, 08‐01789‐smb (Bankr. S.D.N.Y. Sept. 10, 2013), ECF No. 5476 (“We 
acknowledge that this is a position that we’re taking in this litigation and as you 
pointed out, a different position was taken in the Walsh case.”). 



                                                 ‐27‐ 
       IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC 

III.   An Interest Adjustment to Customer Net Equity Claims Is 
       Also Impermissible Under SIPA 

       In this appeal, only one Claimant seeks an adjustment for 

interest, in addition to inflation; all other Claimants seek an 

adjustment solely for inflation.  The SEC likewise argued only for an 

inflation adjustment.  For the same reasons stated above with 

respect to an inflation adjustment, supra Section I, we find that that 

an interest adjustment to customer net equity claims is 

impermissible under SIPA’s scheme. 

                            CONCLUSION 

       For the foregoing reasons, we affirm the order of the United 

States Bankruptcy Court for the Southern District of New York and 

hold that SIPA does not permit an inflation or interest adjustment to 

“net equity” claims. 




                                  ‐28‐